United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                     August 10, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41250
                          Summary Calendar


                           ROGER D. WOODS,

                                               Petitioner-Appellant,

                               versus

         DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
             JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                               Respondent-Appellee.


            Appeal from the United States District Court
                  for the Eastern District of Texas
                         (4:03-CV-99-RAS-DDB)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This interlocutory pro se appeal by Roger D. Woods, Texas

prisoner # 907939, is from the denial of a motion for a preliminary

injunction in his federal habeas proceeding.    Concomitantly, Woods

seeks a certificate of appealability (COA), and he has filed a

motion to supplement the record.

     Woods has not established that he satisfied the four necessary

factors for obtaining a preliminary injunction.     See Lakedreams v.

Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991).        Consequently, the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court did not abuse its discretion in denying his request

for an injunction.   See White v. Carlucci, 862 F.2d 1209, 1211 (5th

Cir. 1989).

     As for Woods’ COA request, a COA is necessary only to appeal

from a “final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a State

court”.   28 U.S.C. § 2253(c)(1)(A) (emphasis added).   The current

proceeding is an interlocutory appeal brought pursuant to 28 U.S.C.

§ 1292; therefore, a final order has not been rendered.   In short,

a COA is not required to pursue the injunction denial.

     Because the material that Woods seeks to submit in his motion

to supplement was not presented to the district court, his motion

to supplement is DENIED.    See United States v. Flores, 887 F.2d
543, 546 (5th Cir. 1989); see also Strain v. Harrelson Rubber Co.,

742 F.2d 888, 889-90 n.2 (5th Cir. 1984) (appellate court “do[es]

not sit to receive new evidence”).

     Woods’ appeal is frivolous; accordingly, it is DISMISSED

pursuant to 5TH CIR. R. 42.2.




                                  2